DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,907,923 to McGrath.
McGrath ‘923 teaches limitations for a “method of assembling at least a portion of a chamber of a home appliance” – broad preamble recitation doesn’t clearly define a step in the process of using that might be relied on to patentably distinguish from the well known process of the prior art as relied on, “the method comprising: providing a chamber wall having at least one aperture formed therein, the chamber wall includes a 
“the core piece comprising: a body including a first end having a threaded portion” – including 8, “at least one flange disposed at a second end of the body, opposite the first end, the at least one flange projecting outwardly away from the body” – including 4, 
“andFirst Named Inventor : Michael S. Richards Appln. No.: 16/248,105Page:4at least one rib extending along at least a portion of the body between the flange and the first end“ – 12, “and rotating the core piece within the aperture until the at least one rib engages an edge of the chamber wall defining the aperture and the at least one flange engages the second side of the chamber wall” – inherent to use of the prior art arrangement as shown and described, “threading a backing nut onto the threaded portion of the body until the backing nut engages the chamber wall” – a ‘cap nut’ as described, “and coupling a component support structure” – mounting of 60 (onto 8) as shown and described, “to the second end of the body, the second end of the body including a mounting structure configured to couple with the component support structure” – the portion of 8 engaged with 60 including ramps 10.
As regards claim 10, reference teaches further limitation of “the step of threading the backing nut onto the threaded portion of the body until the backing nut engages the chamber wall further comprises: varying a degree to which the backing nut is threaded onto the core piece based on a thickness of the chamber wall adjacent the aperture” - as shown, described, and recognized as inherent to teachings of the reference by one of ordinary skill in the art.  

As regards claim 14, reference teaches further limitation of “coupling at least one of a shelf, a drawer, a bin, a tray, and a rack with the component support structure” – the top surface of 60 anticipates broad limitation of ‘rack’ insofar as it provides a a rail and framework for mounting of the commode.  The limitation has not clearly defined particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 4,907,923 to McGrath.
McGrath ‘923 teaches limitations for a “wherein the step of inserting a core piece into the at least one aperture, the step of rotating the core piece within the aperture until the at least one rib engages an edge of the chamber wall defining the aperture and the at least one flange engages the second side of the chamber wall, and the step of threading a backing nut onto the threaded portion of the body until the backing nut 
Although one of ordinary skill in the art would consider two assemblies as shown, one on each side of the commode to be an inherent teaching of the reference which refers to commonplace commode mounting and flanges having multiple bolt mounting holes, the reference doesn’t illustrate two such assemblies.  It is however, examiner’s position that it would have been obvious if not inherent to provide two, one on each side as well known in the art such that further limitation of “repeating each of the steps of inserting a core piece into the at least one aperture, rotating the core piece within the aperture until the at least one rib engages an edge of the chamber wall defining the aperture and the at least one flange engages the second side of the chamber wall, and threading a backing nut onto the threaded portion of the body until the backing nut engages the chamber wall in each of a plurality of apertures provided in the chamber wall” would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-8 and 17-19 are allowed.

Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677